Citation Nr: 0314114	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  01-04 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


REMAND

In November 2002, the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002).  However, the 
United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations that empowered the Board 
to both issue written notification of the VCAA to veterans 
and to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the claimant or 
his or her representative.  Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

It has been three years since the veteran's last VA 
examination for PTSD.  Accordingly, the veteran should be 
afforded a VA examination to determine the extent of his 
disability due to PTSD.  Under the VCAA, the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002); see also Green 
v. Derwinski, 1 Vet. App. 121 (1991) (holding that the 
fulfillment of the duty to assist includes conducting a 
thorough and contemporaneous medical examination so that the 
evaluation of the claimed disability will be a fully informed 
one).  Given the evidence currently of record, the Board 
finds that the veteran should be afforded a comprehensive 
psychiatric examination to determine the current severity of 
his service-connected PTSD.

Additionally, the Board finds that a VA psychiatric 
examination is necessary to reconcile the conflicting reports 
regarding the nature and severity of the veteran's 
psychiatric disorder.  In this regard, the Board notes that 
in addition to the June 2000 VA medical examination report 
which reflects a Global Assessment of Functioning (GAF) score 
of 62, the record contains a March 2000 Vet Center Intake 
report which contains a diagnosis of PTSD and reflects a GAF 
score of 50.  

As a result of this evidence, the Board finds that the extent 
of the impairment due to the veteran's PTSD is unclear.  
Thus, a medical examination is necessary.  In addition, it is 
noted that the most recent clinical record in the veteran's 
claims folder is dated in March 2000; thus, the veteran must 
be afforded the opportunity to submit or identify more recent 
clinical records in support of his appeal.

Further, the Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the rating action appealed from was the initial grant of 
service connection for the veteran's PTSD, the RO should 
consider the proper evaluation to be assigned for the 
veteran's service connected PTSD pursuant to the Court's 
holding in Fenderson.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD since March 
2000.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  In this regard, 
the Board specifically directs the 
attention of the RO copies of any 
treatment records available from the 
Farmington, New Mexico, Vet Center.

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
current severity of his PTSD.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination of the veteran.  The 
examiner should be asked to delineate all 
symptomatology attributable to the 
veteran's PTSD.  Manifestations of any 
nonservice-connected psychiatric 
disabilities should be distinguished from 
the service-connected PTSD, to the extent 
possible.  If such manifestations cannot 
be distinguished, the examiner should so 
state and explain why.  The examiner 
should also be asked to reconcile the GAF 
scores of record, which range from 44 to 
62 during the period from March 2000 to 
June 2000.  Finally, the examiner should 
be asked to provide a current multi-axial 
assessment, including the assignment of a 
GAF score, as well as an explanation of 
what the score represents, and the 
percentage of the score representing 
impairment due solely to PTSD 
symptomatology.  The examiner should also 
assess the extent of the occupational and 
social impairment due solely to PTSD 
symptomatology.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record in order to determine whether an 
increased rating is warranted for the 
veteran's service-connected PTSD, to 
include consideration of staged ratings 
as set forth in Fenderson, supra.

If any remaining benefit sought is not granted to the 
veteran's satisfaction, the RO should issue an appropriate 
supplemental statement of the case.  The requisite period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO; however, 
the veteran is advised that failure to cooperate by reporting 
for an examination may adversely affect his claims.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  




______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




